﻿

I am privileged to be afforded this opportunity to congratulate Mr. Garba on his election to the office of President of the forty-fourth session of the United Nations General Assembly, secure in the knowledge that his vast and varied experience will serve to ensure a fruitful and constructive session.
I would also like to express my delegation's appreciation and congratulations to his predecessor, Mr. Dante Caputo, for the able manner in which he presided over the forty-third session of the General Assembly.
The Commonwealth of Dominica is a firm believer in the principles espoused and the goals pursued by the United Nations and its subsidiary agencies. We have been particularly heartened by the significant role played by the United Nations in the redaction of tension and the resolution of conflicts in the recent past. Foreign troops have departed from Afghanistan and Kampuchea, there is a cease-fire in the Iran-Iraq war, and preparations are under way for free elections in Namibia.
It now remains for the people of Afghanistan and Kampuchea to resolve their internal conflicts and reach for that peace that has unfortunately eluded them for so long.
The United Nations has been rediscovered, as it were, as a mediator, and that bodes well for the future of the Organization and for peace in the world. It demonstrates that this body can operate with some effectiveness once we abandon our contentious attitude and discard the ideological blinders that so often deter efforts to find solutions to the many problems confronting the international community today.
My delegation wishes to commend the Secretary-General and his staff for the progress trade towards free elections in Namibia aid a foreseeable end to the domination of that country by South Africa. The struggle for free expression by all the peoples of southern Africa must, however, continue apace. We need not be reminded that a minority regime continues to dominate and repress the black majority in South Africa. We cannot take any comfort from the intimations of a President whose authority is validated by the evil that is apartheid and who, in the service of the white minority, is bent on the preservation and perpetuation of a system that is abhorrent to the civilized world. In the context of apartheid, gradualism is unacceptable. As long as apartheid exists we cannot, as Members of the United Nations, rest easy. That evil must be eradicated completely, and no effort should be spared in that regard.
The Commonwealth of Dominica believes that only stringent, comprehensive and effective measures by all nations will force the minority Government in South Africa to heed the call for peaceful change to a society of men and women of all races freely participating in all facets of the affairs of their country.
The immediate lifting of restrictions on the press, the end of the state of emergency, and the release of Nelson Mandela aid all other political prisoners would be, in our view, the preliminary indications of the Pretoria regime's intention in good faith to bring about the peaceful change desired by all people of good will.
The extent of human rights abuses in various parts of the world is nothing short of appalling. Members of the Organization, in keeping with the relevant provisions of the Charter, have a duty to denounce any violation of human rights in the strongest possible terms. Adherence to and respect for the principles of the United Nations require every Member to speak up loudly against all human rights abuses, whether it is the brutal repression and massacre of students peacefully seeking democratic change in Asia or the indiscriminate killing of innocent women and children in local conflicts in Africa, Central America or elsewhere. We must untiringly work for a world where the fundamental rights of men and women everywhere are protected against abuse from the State.
The Commonwealth of Dominica welcomes the new spirit of co-operation, openness and frequent discussion between the United States and the Soviet Union. The improvement in super-Power relations and its attendant lessening of tension in the world is an encouraging sign and we fervently hope the process, which has already led to a better climate for international peace and security, will continue, notwithstanding the immense obstacles posed by reactionary forces on both sides. One of the benefits of the new understanding is the recently signed Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - the INF Treaty - and current proposals for further education about the stockpile of nuclear weapons, which is still unacceptable large. We dare to hope that one day the world will be free of the fear of nuclear war, but that hope is tempered by the alarming proliferation of nuclear weapons and technology.
The production and distribution of conventional weapons, ever increasing in sophistication and destructiveness, continue to cause problems for regional stability. The appetite for those weapons grows daily, especially in countries strapped for resources to provide the basic economic and social needs of their people. At a time when common sense should dictate a reordering of priorities, many nations irrationally opt for destruction rather than construction. As lamentable as that policy appears to be, there is little hope for its reversal as long as the preservation of power by a few takes precedence over the utilization of power for the good of the many.
At this time every year we make mention of the dangerous state of instability in the Middle East. Division, mistrust end irrationality continues to fuel the conflicts in that area. The international community looks on helplessly as the State of Lebanon is destroyed. As we assemble here the sovereignty and territorial integrity of that once flourishing nation are being violated by the presence of foreign troops on its soil. Its capital city has been reduced to rubble by warring factions. The people of Lebanon deserve a better fate.
Prospects for a solution to the Palestinian uprising in the West Bank and Gaza appear bleak because the underlying issues have not been adequately and seriously addressed. Proclaiming the right of Israel to exist within secure boundaries is only half of an equation which also requires recognition of the legitimate rights of the Palestinian people to self-determination end to a homeland. The question is forced upon us: does the international community lack the will, inclination or purpose of spirit to endeavour to find solutions to the problems of the Middle East, and are we relegated to the task of adopting resolutions, or even to matters like perennially querying the credentials of Israel, that prove meaningless to the people in that region, whose lives are destroyed on a daily basis?
International terrorism continues to be a cons tent threat to the world aid we should recognize it in all its ugly disguises, so that we are the better able to deal with it effectively. Acts of terrorism violate the fundamental tenets of the civilized world community, threatening the democratic freedoms of all mankind. As Members of the United Nations we must band ourselves together to rid the world of this evil, taking every practical measure to conquer the terrorists no matter what their ideological stand.
As with international terrorism, the scourge of illicit drugs must be of immediate concern to all Members of this body. No hope for a halt in the trade in illicit drugs can be entertained unless a concerted international effort, co-ordinated by the United Nations, is undertaken. The problem knows no boundary; it respects no ideology or power; it makes no distinction between rich and poor. North and South, East and West. Its engine is driven by the prospect of the huge fortunes capable of being amassed clandestinely and quickly. Nations which once connived at the production of illegal drugs for export have belatedly discovered the pain and misery of drug abuse among their own people.
The Commonwealth of Dominica, like most Members of the Organization, has laws strictly prohibiting the production, distribution and use of illegal drugs. Punishment is swift and certain. But small countries like ours cannot hope to match the resources and organizational effort at the command of those engaged in this unwholesome activity and, from all appearances, a solution to the problem of illicit drugs is beyond the capacity of even the most well-endowed communities acting alone.
Universal in its destructive force, the illegal drug problem presents a unique challenge to the world and an opportunity for co-operative action on an unprecedented scale. As Members of the United Nations we must accept the challenge, and for the sake of humanity we cannot fail to seize the opportunity here and now. Some matters which were of foremost importance 44 years ago have, in some instances, assumed less significance on the agenda, but essentially the United Nations must still make every effort to ensure that we live in a better world. And a better world encompasses a safe environment for all the inhabitants of this earth. The United Nations involvement in the identification of environmental problems and the search for solutions is commendable, but nations must all do more, both collectively and individually, to protect the environment in which we live.
Depending on the economics of the situation, the origin of the problem takes different forms. Industrialized countries are confronted with huge amounts of deleterious waste resulting from the production of an expending variety of goods and services to meet the demands of their customer-driven societies, while the struggle for economic survival in third world countries unfortunately end unavoidably results in the depletion and destruction of ecological systems vital to the balance necessary for maintaining a safe environment. We believe that, given the present state of technology, economic and industrial development is not necessarily incompatible with a healthy environment, aid the development and implementation of programmes for the safe disposal of industrial waste should not be postponed indefinitely. As a complement to that effort we call for increased assistance to those countries which are lacking in the resources necessary for the protection and preservation of important ecological systems.
Citizens of developing countries have the same right to a clean and safe environment as their counterparts in the industrialized world, and the cynical practice of inducing third-world countries to accept waste hazardous to the environment should cease. It is in the interest of all of us to take steps to protect the entire planet.
I am convinced that unless we take a good hard look at ourselves at regular intervals we shall merely continue to meander along with no purpose, with no goal and a good deal of indecision. At a time of budgetary constraints the United Nations can ill afford to react to every whimsical suggestion of every Member State. There are, I believe, sufficient and adequate resolutions of this body on every issue - resolutions which, if implemented, would go a long way to curing the ills of the world. With courage, determination and purposeful commitment, we can make this earth a better and safer place for all its inhabitants.

 
